In a probate proceeding, decree of the Surrogate’s Court of Westchester county admitting the will to probate reversed on the law and the facts and a new trial ordered, with costs to the appellant to abide the event. In our opinion, the surrogate erred in excluding testimony of Dr. Fulton as to the physical and mental condition of the decedent on the day she executed the will, also as to the effect of the diseases from which she was suffering upon the mind and upon the brain. The surrogate also erred in excluding testimony as to the part Henry Abbey took in discussing decedent’s affairs and the preparation of the will, also testimony tending to show that decedent could only be seen with Mrs. Buekhout’s permission and that she also needed some one to take care of her and her business. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.